Exhibit 99.1 CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS OF AS AT AND FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2012 (UNAUDITED) TABLE OF CONTENTS FINANCIAL STATEMENTS NOTES TO THE FINANCIAL STATEMENTS 1 CONDENSED CONSOLIDATED INCOME STATEMENTS 6 1. DESCRIPTION OF BUSINESS AND NATURE OF OPERATIONS 2 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) 6 2. SIGNIFICANT ACCOUNTING POLICIES 3 CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION 8 3. FUTURE CHANGES IN ACCOUNTING POLICIES 4 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY 9 4. ASSET ACQUISITIONS 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 10 5.OTHER LOSSES AND GAINS 12 6. TRADE AND OTHER RECEIVABLES 12 7. TRADE AND OTHER PAYABLES 12 8. INVENTORIES 13 9. MINING INTERESTS 14 10. LONG-TERM DEBT 16 11. DERIVATIVE INSTRUMENTS 18 12. SHARE CAPITAL 21 13. INCOME AND MINING TAXES 22 14. RECLAMATION AND CLOSURE COST OBLIGATIONS 22 15. SUPPLEMENTAL CASH FLOW INFORMATION 23 16. SEGMENTED INFORMATION 25 17. COMMITMENTS AND CONTINGENCIES 26 18. SUBSEQUENT EVENT New Gold 2012 Third Quarter Quarterly Report CONDENSED CONSOLIDATED INCOME STATEMENTS THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2012 (unaudited) Three months ended Nine months ended $ (In millions of U.S. dollars, except per share amounts) Note Revenues Operating expenses Depreciation and depletion Earnings from mine operations Corporate administration Share-based payment expenses Exploration and business development Income from operations Finance income Finance costs Other (losses) and gains 5 Earnings before taxes Income tax expense 13 Net earnings Earnings per share Basic 12 Diluted 12 Weighted average number of shares outstanding (in millions) Basic 12 Diluted 12 See accompanying notes to the condensed consolidated financial statements. 1 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2012 (unaudited) Three months ended
